                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ALFONSO OSEGUERA, et al.,
                                                                                        Case No. 17-cv-03252-PJH
                                  8                    Plaintiffs,

                                  9              v.                                     ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART APPLICATION
                                  10     LONGHUA ZHU, et al.,                           FOR SUBSTITUTION OF COUNSEL
                                  11                   Defendants.                      Re: Dkt. Nos. 87

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of defendant Longhua Zhu’s (“defendant Zhu”), defendant
                                  14   Fusan Corporation’s (“defendant Fusan Corp.”), and attorney Danning Jiang’s (“attorney
                                  15   Jiang”) application for substitution of counsel (Dkt. 87) filed February 6, 2020. In their
                                  16   application, defendants list their “new counsel” as “pro per” for both defendant Zhu and
                                  17   defendant Fusan Corp. The contact information listed for each defendant is identical and
                                  18   appears to belong to defendant Zhu, who failed to show that he is a member of the bar of
                                  19   this court. While a natural person may represent him or herself in this court, Civ. L.R. 3-
                                  20   9(a), a “corporation, unincorporated association, partnership or other such entity may
                                  21   appear only through a member of the bar of this court,” id. 3-9(b); D-Beam Ltd. P'ship v.
                                  22   Roller Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir. 2004) (“It is a longstanding rule
                                  23   that corporations and other unincorporated associations must appear in court through an
                                  24   attorney.”). As a result, the court GRANTS defendant Zhu’s application to substitute
                                  25   himself in pro per but DENIES the application for substitution with respect to defendant
                                  26   Fusan Corp.
                                  27          However, the question remains whether attorney Jiang should be permitted to
                                  28   withdraw as counsel for defendant Fusan Corp. Significantly, in a declaration in support
                                  1    of his February 4, 2020 motion to withdraw (Dkt. 86),1 attorney Jiang declared that he has

                                  2    contacted his client concerning his substitution or withdrawal repeatedly since November

                                  3    27, 2019 and that, over the past thirty days or more, his clients have failed to return his

                                  4    emails, phone calls, and voicemails. Dkt. 86 at 5. The court finds that such contacts

                                  5    provided defendants reasonable notice of attorney Jiang’s intent to withdraw for purpose

                                  6    of Local Civil Rule 11-5(a) and California Rule of Professional Conduct 1.16(d).

                                  7           The court also finds that attorney Jiang’s withdrawal is justified under the

                                  8    California Rules of Professional Conduct. Civ. L.R. 11-4(a)(1) (Requiring that an attorney

                                  9    practicing in this court “comply with the standards of professional conduct required of the

                                  10   members of the State Bar of California.”). California Rule of Professional Conduct

                                  11   1.16(b) provides that, as a general matter, “a lawyer may withdraw from representing a

                                  12   client if . . . (4) the client . . . renders it unreasonably difficult for the lawyer to carry out the
Northern District of California
 United States District Court




                                  13   representation effectively; (5) the client breaches a material term of an agreement with . .

                                  14   . the lawyers relating to representation, and the lawyer has given the client a reasonable[]

                                  15   warning after the breach that the lawyer will withdraw unless the client fulfills the

                                  16   agreement . . . [or] (6) the client knowingly [] and freely assents to termination of the

                                  17   representation.” Cal. R. Prof. Conduct 1.16(b).

                                  18          Here, in his declaration, attorney Jiang testified that his clients’ conduct, which

                                  19   includes their failure to return his recent communications, “has rendered it unreasonably

                                  20   difficult for counsel to carry out the employment effectively” and, separately, that his

                                  21   clients maintain various overdue and unpaid invoices for his services. Dkt. 86 at 5.

                                  22   Based on this testimony, the court finds that attorney Jiang’s withdrawal should be

                                  23   permitted. Additionally, because defendant Fusan Corp. agreed to “substitute” attorney

                                  24   Jiang and instead “represent” itself “pro per,” Dkt. 87 at 3, defendant Fusan Corp.

                                  25

                                  26   1
                                        On February 6, 2020, shortly after filing defendants’ application for substitution of
                                  27   counsel, attorney Jiang attempted to terminate this motion. Dkt. 88. However, because
                                       of his failure to follow ECF docketing procedures for terminating a pending motion, his
                                  28   motion to withdraw remains pending. In any event, the court will consider its
                                       accompanying declaration in this order.
                                                                                     2
                                  1    necessarily agreed to the termination of attorney Jiang’s representation. On this basis,

                                  2    too, the court finds that withdrawal should be permitted.

                                  3                                              CONCLUSION

                                  4           Accordingly, attorney Jiang may withdraw and defendant Zhu may proceed in this

                                  5    matter in pro per. The court will allow defendant Fusan Corp. until March 12, 2020 to

                                  6    retain qualified counsel. By that date, substituted counsel must enter a notice of

                                  7    appearance in this action. The court cautions that failure to substitute counsel within the

                                  8    time allowed may result in an entry of default against defendant Fusan Corp. As a

                                  9    condition of his withdrawal, the court orders attorney Jiang to continue to receive and

                                  10   forward any filings in this action until March 12, 2020, Civ. L.R. 11-5(b), and, to the extent

                                  11   he has not already, release any client property in his possession as required under

                                  12   California Rule of Professional Conduct 1.16(e). Incidentally, the court orders attorney
Northern District of California
 United States District Court




                                  13   Jiang to immediately inform defendant Zhu of each of these conditions. The court further

                                  14   TERMINATES attorney Jiang’s motion to withdraw (Dkt. 86) as moot.

                                  15          IT IS SO ORDERED.

                                  16   Dated: February 11, 2020

                                  17                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  18                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
